           Case 1:20-cv-00256-SAG Document 23 Filed 12/07/20 Page 1 of 10



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

EARL THOMAS MORRIS, JR.,                                *

Plaintiff,                                              *

v.                                                      *             Civil Action No. SAG-20-256

BALTIMORE COUNTY DETENTION                              *
 CENTER,
GAIL WATTS, and                                         *
OFFICER CHARLES E. BROWN, III,1
                                                        *
Defendants.
                                               *
                                              ***
                                       MEMORANDUM OPINION

        Self-represented Plaintiff Earl Thomas Morris, Jr., an inmate presently incarcerated at

Western Correctional Institution (“WCI”) in Cumberland, Maryland, filed this action claim ing that

Officer Charles E. Brown, III, a correctional officer at the Baltimore County Detention Center

(“BCDC”), assaulted him following a verbal exchange on May 13, 2019. ECF No. 1. On June 11,

2020, Defendants BCDC, Officer Brown, and Director Gail Watts filed a Motion to Dismiss or, in

the Alternative, Motion for Summary Judgment. ECF No. 15. Plaintiff requested an extension of

time in which to respond to Defendants’ Motion and was granted until September 30, 2020 to do

so, see ECF Nos. 19, 20, but has filed no substantive response. A hearing is not necessary. See

Local Rule 105.6 (D. Md. 2018). For the reasons explained below, Defendants’ Motion will be

granted.




1 Plaintiff named the “Warden of Baltimore County Detention Center” as a Defendant, and defense counsel identified
that individual as Director Gail Watts. Additionally, the Defendant named “Officer C. Brown,” who was identified by
defense counsel as Officer Charles E. Brown, III. The Clerk shall update the docket to reflect these changes.
        Case 1:20-cv-00256-SAG Document 23 Filed 12/07/20 Page 2 of 10



                                          Background

       Plaintiff claims that on May 13, 2019, he was called for processing to be transported to the

courthouse between 6 and 6:45 a.m. ECF No. 1 at 3. While in the holding cell, Plaintiff told

Defendant Brown that he had not received his morning medication. Id., ECF No. 15-2 at ¶ 11.

When he had not received his medication 30 to 45 minutes later, Plaintiff made the same request

to other officers and a sheriff and was told he would have to wait until he returned from the

courthouse. ECF No. 1 at 3. Plaintiff asserts that when he returned from the courthouse between 1

and 1:30 p.m., his request to receive his medication was ignored again. Id. While he was in the

holding cell, Defendant Brown passed by and Plaintiff asked him why he had not assisted Plaintiff

that morning and whether he could help him get his medication. Id. Plaintiff claims Defendant

Brown “walked off” without responding to his request. Id. Around 2:30 p.m., Plaintiff spoke to

Sergeant Chatmon about not receiving his morning medication. Id. at 4. Sergeant Chatmon

informed Plaintiff that he would contact the medical department and that Plaintiff should check in

before being moved from the holding cell. Id.

       When Defendant Brown returned, Plaintiff asked him again why he had not assisted

Plaintiff in getting his medication. Id. Defendant Brown responded, “Because I’m not a nurse.” Id.

Defendant Brown opened the holding cell, and Plaintiff requested to speak to Sergeant Chatmon.

Id. While doing so, Defendant Brown directed other inmates towards an elevator. Id., ECF No. 15-

2 at ¶¶ 9, 14. After speaking to Sergeant Chatmon, Plaintiff proceeded towards Defendant Brown

where, upon passing through the hallway gate, Defendant Brown asked the last person through to

close the gate. ECF No. 1 at 5, ECF No. 15-2 at ¶¶ 15-16. When he did not hear the gate close,

Defendant Brown asked Plaintiff, who was last in line, to close the gate. ECF No. 15-2 at ¶ 18.

Plaintiff refused, also stating, “You C/O’s think you tough. I don’t mind smacking the shit out of



                                                2
         Case 1:20-cv-00256-SAG Document 23 Filed 12/07/20 Page 3 of 10



C/O.” ECF No. 15-2 at ¶ 23. Defendant Brown told Plaintiff to return to the holding cell. ECF No.

1 at 5, ECF No. 15-2 at ¶¶ 22-23. Defendant Brown directed the other inmates back to the

processing area, where Defendant Brown states Plaintiff referenced smacking him again. ECF No.

15-2 at ¶ 25. Plaintiff walked back through the gate, at which time Plaintiff states Defendant Brown

said, “You think you tuff? [sic] Whats [sic] up then Bitch?” ECF No. 1 at 5. Defendant asserts

Plaintiff stopped walking and stated, “I’m about this close to smacking the shit out of you.” ECF

15-2 at ¶ 27. Plaintiff alleges that he turned towards Defendant Brown, dropped his bag, and put

his hands down by his sides in fear that he would be struck from behind and to signal that he was

not trying to fight. ECF No. 1 at 5. However, Defendant Brown asserts in his sworn declaration

that Plaintiff positioned his body in a staggered stance. ECF No. 15-2 at ¶ 29. Defendant Brown

believed that Plaintiff was considering hitting him and that Plaintiff moved his right arm to do so.

Id. at ¶ 30. Defendant Brown then struck Plaintiff twice in the face with his fist, causing Plaintiff

to fall and become unconscious, according to Plaintiff. ECF No. 1 at 5-6, ECF No. 15-2 at ¶¶ 32-

33.

       Upon regaining consciousness, Plaintiff alleges that Defendant Brown was on top of

Plaintiff applying pressure to his jaw, while two other officers held down Plaintiff’s arms. ECF

No. 1 at 6, ECF No. 15-2 at ¶ 33. While Plaintiff was on the ground, Defendant Brown allegedly

called Plaintiff a “big bitch” and “big black ugly bitch,” and said he was “big for nothing.” ECF

No. 1 at 6. Plaintiff then heard Sergeant Chatmon instruct him to turn over and ordered Defendant

Brown to get off Plaintiff so that he could comply. Id., ECF No. 15-2 at ¶ 37. Plaintiff was then

taken to the nurse’s office. ECF No. 1 at 6. Plaintiff reported that his jaw, neck, back and shoulder

were in pain. Id. Thereafter, Plaintiff was taken to the Restricted Housing Unit. Id. at 7.




                                                  3
         Case 1:20-cv-00256-SAG Document 23 Filed 12/07/20 Page 4 of 10



       On May 16, 2019, a disciplinary hearing was held at which Plaintiff was found guilty of

interfering with correctional staff, threatening bodily harm, and curse or abuse of a correctional

officer. Id. at 7, ECF No. 15-1 at 3, see ECF No. 15-3 at 2. He was sentenced to 20 days of

restrictive housing. ECF No. 1 at 7, ECF No. 15-3 at 2. Plaintiff seeks monetary compensation for

the mental and physical pain he suffered. Id. at 14.

                          Standard of Review and Evidentiary Record

       To survive a motion to dismiss for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6), the factual allegations of a complaint “must be enough to raise a right to relief

above the speculative level on the assumption that all the allegations in the complaint are true

(even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

omitted). “To satisfy this standard, a plaintiff need not ‘forecast’ evidence sufficient to prove the

elements of the claim. However, the complaint must allege sufficient facts to establish those

elements.” Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012) (citation omitted).

       Rule 56(a) provides that summary judgment should be granted “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a) (emphases added). “A dispute is genuine if ‘a reasonable jury

could return a verdict for the nonmoving party.’” Libertarian Party of Va. v. Judd, 718 F.3d 308,

313 (4th Cir. 2013) (quoting Dulaney v. Packaging Corp. of Am., 673 F.3d 323, 330 (4th Cir.

2012)). “A fact is material if it ‘might affect the outcome of the suit under the governing law.’” Id.

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). Accordingly, “the mere

existence of some alleged factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment[.]” Anderson, 477 U.S. at 247-48 (emphasis in original).

The court must view the evidence in the light most favorable to the nonmoving party, Tolan v.



                                                  4
         Case 1:20-cv-00256-SAG Document 23 Filed 12/07/20 Page 5 of 10



Cotton, 572 U.S. 650, 656-57 (2014) (per curiam) (citation and quotation omitted), and draw all

reasonable inferences in that party’s favor, Scott v. Harris, 550 U.S. 372, 378 (2007) (citations

omitted); see also Jacobs v. NC. Admin. Office of the Courts, 780 F.3d 562, 568-69 (4th Cir. 2015).

At the same time, the court must “prevent factually unsupported claims and defenses from

proceeding to trial.” Bouchat v. Balt. Ravens Football Club, Inc., 346 F.3d 514, 526 (4th Cir. 2003)

(quoting Drewitt v. Pratt, 999 F.2d 774, 778-79 (4th Cir. 1993)).

       The Defendants’ Motion is styled as a motion to dismiss under Fed. R. Civ. P. 12(b)(6) or,

in the alternative, for summary judgment under Fed. R. Civ. P. 56. A motion styled in this manner

implicates the court’s discretion under Rule 12(d) of the Federal Rules of Civil Procedure. See

Kensington Vol. Fire Dept., Inc. v. Montgomery Cty., 788 F. Supp. 2d 431, 436-37 (D. Md. 2011).

Conversion of a motion to dismiss to one for summary judgment under Rule 12(d) is permissible

where plaintiff has “actual notice” that the motion may be disposed of as one for summary

judgment. See Laughlin v. Metro. Washington Airports Auth., 149 F.3d 253, 260-61 (4th Cir.

1998). When the movant expressly captions its motion “in the alternative” as one for summary

judgment and submits matters outside the pleadings for the court’s consideration, the parties

are deemed to be on notice that conversion under Rule 12(d) may occur; the court “does not have

an obligation to notify parties of the obvious.” Laughlin, 149 F.3d at 261.

       Because Defendants filed a motion styled as a motion to dismiss, or in the alternative, for

summary judgment, Plaintiff was on notice that the court could treat the Motion as one for

summary judgment and rule on that basis. Accordingly, the court will review Plaintiff’s claims

against Defendants under the Rule 56(a) standard.

       Defendants have attached to their Motion evidence including the Department of

Corrections incident report, ECF No. 15-3, the Baltimore County Police Department Internal



                                                 5
          Case 1:20-cv-00256-SAG Document 23 Filed 12/07/20 Page 6 of 10



Affairs investigative report, ECF No. 15-4, and an affidavit from Defendant Brown, ECF No. 15-

2. In contrast, Plaintiff did not submit an opposition to Defendants’ Motion, relying solely on his

unverified Complaint. ECF No. 1. Because Plaintiff’s Complaint is not verified, its factual

assertions may not be considered in opposition to Defendants’ Motion. See Williams v. Griffin,

952 F.2d 820, 823 (4th Cir. 1991); Fed. R. Civ. P. 56(c)(1)(A); see also Abdelnaby v. Durham D

& M, LLC, No. GLR-14-3905, 2017 WL 3725500, at *4 (D. Md. Aug. 29, 2017) (awarding

summary judgment for the defendants, because the plaintiff could not “create a genuine dispute of

material fact ‘through mere speculation,’” and “[t]hus, the Court [wa]s left with a record that [wa]s

bereft of evidence supporting any of Abdelnaby’s arguments”) (quoting Beale v. Hardy, 769, F.2d

213, 214 (4th Cir. 1985)).

                                                    Discussion

    I.       Defendant BCDC

         Plaintiff names Defendant BCDC in this matter in name only, and does not include any

allegations against the facility. As a preliminary matter, because BCDC is not a “person” subject

to suit under 42 U.S.C. § 19832, Plaintiff’s claims against it must be dismissed. See 42 U.S.C. §

1983; Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 & n.55 (1978) (noting that for purposes

of § 1983 a “person” includes individuals and “bodies politic and corporate”); see generally 5

Charles Alan Wright, et al., Fed. Prac. & Proc. § 1230 (2002). A number of courts have held that

inanimate objects such as buildings, facilities, and grounds do not act under color of state law and

are not subject to suit under § 1983. See Smith v. Montgomery Cty. Corr. Facility, Civil Action

No. PWG-13-3177, 2014 WL 4094963, at *3 (D. Md. Aug. 18, 2014) (holding that Montgomery


2 That section states: “Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any
State or Territory . . . subjects, or causes to be subjected, any citizen of the United States or other person with the
jurisdiction thereof to the deprivation of any rights, privileges or immunities secured by the Constitution and laws,
shall be liable to the party injured . . . .” 42 U.S.C. §1983 (emphasis supplied).

                                                          6
           Case 1:20-cv-00256-SAG Document 23 Filed 12/07/20 Page 7 of 10



County Correctional Facility “is an inanimate object that cannot act under color of state law and

therefore is not a ‘person’ subject to suit under Section 1983”); Preval v. Reno, 57 F. Supp. 2d

307, 310 (E.D. Va. 1999) (stating that “the Piedmont Regional Jail is not a ‘person,’ and therefore

not amenable to suit under 42 U.S.C. § 1983”); Brooks v. Pembroke City Jail, 722 F.Supp. 1294,

1301 (E.D. N.C. 1989) (noting that “[c]laims under § 1983 are directed at ‘persons’ and the jail is

not a person amenable to suit”). Conduct amenable to suit under 42 U.S.C. § 1983 must be conduct

undertaken by a person, and BCDC is not a person within the meaning of the statute.

   II.       Defendant Director Gail Watts

          Plaintiff’s only claim against Defendant Watts is that on June 28, 2019, Plaintiff wrote to

her regarding the alleged verbal and physical assault by Defendant Brown, which resulted in his

placement in the Restrictive Housing Unit. ECF No. 1 at 8. He requested to speak to her in person,

but never received a response. Id. at 9. Liability under § 1983 attaches only upon personal

participation by a defendant in the constitutional violation. Trulock v. Freeh, 275 F.3d 391, 402

(4th Cir. 2001). Here, Plaintiff neither alleges any constitutional violation by Defendant Watts, nor

alleges her personal participation in the event with Defendant Brown. As such, the complaint will

be dismissed as to Defendant Watts.

   III.      Defendant Charles E. Brown, III

          Defendant Brown asserts that the force used during the incident was reasonable for the

purpose of protecting his physical safety and restoring order. See ECF No. 15-1 at 14-15.

“[E]xcessive force claims of pretrial detainees are governed by the Due Process Clause of the

Fourteenth Amendment.” Riley v. Dorton, 115 F.3d 1159, 1166 (4th Cir.1997) (en banc). To

successfully state a claim of excessive force in violation of his Fourteenth Amendment rights as a

pre-trial detainee, Plaintiff may propound evidence that “the use of force is deliberate – i.e.,



                                                   7
         Case 1:20-cv-00256-SAG Document 23 Filed 12/07/20 Page 8 of 10



purposeful or knowing.” Kingsley v. Hendrickson, 576 U.S. 389, 396 (2015). Plaintiff’s claim need

not detail his alleged assailant’s subjective state of mind, because “a pretrial detainee must show

only that the force purposely or knowingly used against him was objectively unreasonable.” Id. at

396-97, see also Dilworth v. Adams, 841 F.3d 246, 255 (4th Cir. 2016). Objective reasonableness

“turns on the ‘facts and circumstances of each particular case.’” Kinglsey, 576 U.S. at 397 (quoting

Graham v. Connor, 490 U.S. 386, 396 (1989)). This Court is obliged to “make this determination

from the perspective of a reasonable officer on the scene, including what the officer knew at the

time, not with 20/20 vision of hindsight.” Id. at 397.

        Whether force used by prison officials was excessive is determined by inquiring if “force

was applied in a good-faith effort to maintain or restore discipline, or maliciously and sadistically

to cause harm.” Hudson v. McMillian, 503 U. S. 1, 6-7 (1992). This Court must look at the need

for application of force; the relationship between that need and the amount of force applied; the

extent of the injury inflicted; the extent of the threat to the safety of staff and inmates as reasonably

perceived by prison officials; and any efforts made to temper the severity of the response. Whitley

v. Albers, 475 U.S. 312, 321 (1986). The absence of significant injury alone is not dispositive of a

claim of excessive force. Wilkins v. Gaddy, 559 U.S. 34 (2010). The extent of injury incurred is

one factor indicative of whether the force used was necessary in a particular situation, but if force

is applied maliciously and sadistically, liability is not avoided simply because the prisoner had the

good fortune to escape serious harm. Id. at 38.

        Here, the facts are not subject to dispute, as Plaintiff has not submitted any admissible

evidence that Defendant Brown’s use of force was objectively unreasonable. Both Plaintiff and

Defendant Brown agree that the event began when Plaintiff refused to close a gate as instructed by

Defendant Brown, responding “Bitch, that’s your job. I’m not closing no fucking gate.” ECF No.



                                                   8
         Case 1:20-cv-00256-SAG Document 23 Filed 12/07/20 Page 9 of 10



1 at 5; ECF No. 15-2 at ¶¶ 16, 19. Plaintiff added that he would not mind “smacking” Defendant

Brown. ECF No. 15-2 at ¶ 23. Plaintiff threatened twice more that he would strike Defendant

Brown, while Defendant Brown directed Plaintiff and the other inmates down the hallway back

into the processing area. Id. at ¶¶ 25, 27. The third time Plaintiff made the threat, he stood a few

feet from Defendant Brown, dropped his bag, and “squared up” with Defendant Brown. Id. at ¶

29. Believing that Plaintiff intended to strike and perceiving Plaintiff to have raised his right arm

to do so, Defendant Brown struck Plaintiff twice in the face with his fist, causing him to fall. Id.

at ¶¶ 30-33. Defendant Brown then held Plaintiff down on the floor until two other responding

officers handcuffed him. Id. at ¶ 35; ECF No. 15-3 at 1.

       Based on the evidentiary record in Defendant Brown’s affidavit, the force used by

Defendant Brown was reasonable to protect his own safety and maintain order. “Corrections

officers act in a ‘good faith effort to maintain or restore discipline’ – that is, with a permissible

motive — not only when they confront immediate risks to physical safety, but also when they

attempt to ‘preserve internal order’ by compelling compliance with prison rules and procedures.”

Brooks v. Johnson, 924 F.3d 104, 113 (4th Cir. 2019) (quoting Hudson, 503 U.S. at 6-7). Six to

seven inmates were in the hallway walking towards Plaintiff and Defendant Brown, and those

inmates were approximately ten to fifteen feet away when the incident occurred. ECF No. 15-2 at

¶ 34. Plaintiff, who was not handcuffed, failed to comply with Defendant Brown’s previous orders,

made verbal threats, and adjusted his physical stance; therefore, Defendant Brown perceived

Plaintiff’s actions to be a risk to his physical safety. Based on these circumstances and Plaintiff’s

arm movement, it was not unreasonable for Defendant Brown to believe that he was in immediate

danger and to strike Plaintiff to protect himself and maintain order.




                                                 9
        Case 1:20-cv-00256-SAG Document 23 Filed 12/07/20 Page 10 of 10



       Defendant Brown’s assertion that his use of force was not excessive is corroborated by the

fact that Plaintiff sustained no significant injury.   Plaintiff was “evaluated by N.P. Adeyiga and

cleared for restrictive housing.”. ECF No. 15-3 at 1; see Wilkins, 559 U.S. at 38 (“An inmate who

complains of a ‘push or shove’ that causes no discernible injury almost certainly fails to state a

valid excessive force claim.”) (quoting Hudson, 503 U.S. at 9)). Based on the foregoing, Defendant

Brown has demonstrated that his use of force was reasonable, and summary judgment is warranted.

                                             Conclusion

       Defendants’ Motion to Dismiss or, in the Alternative, Motion for Summary Judgment,

construed as a motion for summary judgment, is granted. The Complaint is dismissed as to

Defendants BCDC and Director Gail Watts. Summary judgment is granted in favor of Defendant

Charles E. Brown, III.

       A separate Order follows.



December 7, 2020                               ___________/s/__________________
Date                                           Stephanie A. Gallagher
                                               United States District Judge




                                                  10
